DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on March 4, 2020

Claim 1-32 are pending

Examiner’s Note: The specification, on page 12, identified that a switchable resistive element may be a memristor hardware element.

Foreign Priority

 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application filed on 3/4/2020 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 was filed prior to the mailing date of the first office action on 5/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 3/4/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 5/20/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 3/4/2020.


The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: control module configured to apply… in claims 1 and 13. 
A review of the specification indicates on page 12 and line 30 that a control module may comprise a pseudo random generator for performing the claimed function. Additionally, the specification further states on page 21, line 14, that the pseudo random generator is implemented in circuitry. Therefore, the limitation cites sufficient structure for performing the cited functionsBecause this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.


 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100254175, Scheuerlein in view of US 20150358151, You

 	In regards to claim 1, Scheuerlein teaches an encoder for encoding an input binary value of a binary input data sequence by generating an output current of an output current signal, the encoder comprising:  5 
a control module(see US 20100254175, Scheuerlein, fig. 3, item 330, system control logic); and a switchable resistive element configured to either be in a first state or in a different second state depending on a first input voltage at a first point in time and depending 10on a second input voltage at a later second point in time(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time), and wherein switchable resistive element is configured, upon applying the third input voltage at the third point in time, to output said output current so that said output 30current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state(see US 20100254175, Scheuerlein, para. 0012, where application of voltages between a first and second semiconductor region, causing a first storage element to change state to a first state, results in a current flow between a first and second semiconductor region);
 	Scheuerlein does not teach wherein the control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on said input binary value,  15 wherein the control module is configured to apply the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence,  20 wherein the control module is configured to apply a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data 25sequence or depends on a pseudo-random binary value of a plurality of pseudo- random binary values of a second binary pseudo-random data sequence 	However, You teaches wherein the control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on said input binary value(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a first voltage input of -7V may set a first state of the memristor),  15 wherein the control module is configured to apply the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a second voltage input of +7V may set a second state of the memristor such that the input may be binary encoded to represent a ‘0’ or a ‘1’. The state of the memristor may be switched using a bit sequence that may be generated by a pseudo-random sequence generator),  20 wherein the control module is configured to apply a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data 25sequence or depends on a pseudo-random binary value of a plurality of pseudo- random binary values of a second binary pseudo-random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V{e.g. 3rd input voltage} and PRSG RL], wherein a first PRSG generates a voltage input).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 2, the combination of Scheuerlein and You teach the encoder according to claim 1, 35wherein the switchable resistive element may be configured, upon applying the third input voltage at the third point in time, to output said output current, - 26 -Attorney File No. 110971-9416.US01 so that said output current comprises a first output current value if the third input voltage comprises a first input voltage value and the switchable resistive element is in the first state(see US 20100254175, Scheuerlein, para. 0079, where a voltage, VSET[e.g. 3rd input voltage], and sufficient current are applied to a resistance switching element resulting in a low resistivity state[i.e. 1st state],  5 so that said output current comprises a second output current value larger than the first output current value if the third input voltage comprises a second input voltage value and the switchable resistive element is in the first state(see US 20100254175, Scheuerlein, para. 0079, where the resulting current due to application of voltage, VSET, causes an increase in the current toward a limit, Iset_limit), 10so that said output current comprises a third output current value if the third input voltage comprises the first input voltage value and the switchable resistive element is in the second state(see US 20100254175, Scheuerlein, para. 0080, when a voltage, VREST[i.e. 1st input voltage value] and sufficient current are applied, the resistive switching element will be reset to a high resistivity state[i.e. 2nd state]), and so that such that said output current comprises a fourth output current value smaller 15than the third output current value if the third input voltage comprises the second input voltage value and the switchable resistive element is in the second state(see US 20100254175, Scheuerlein, para. 0082, where a resistance switching element is in a high resistivity state when the measured current is lower when a specific voltage is applied to the resistance switching element), wherein the first output current value and the fourth output current value are equal or different, and wherein the second output current value and the third output current 20value are equal or different(see US 20100254175, Scheuerlein, para. 0084, where various currents are compared to a reference current to determine if the current(s) are different and to designate the state of the resistance switch element).  

 	In regards to claim 3 the combination of Scheuerlein and You teach the the encoder according to claim 1, wherein the switchable resistive element is a memristor)(see US 20150358151, You, para. 0007, where memristor is a resistance element whose resistivity is voltage controlled).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281) 

 	In regards to claim 4 the combination of Scheuerlein and You teach the encoder according to claim 1, wherein the control module comprises a first pseudo-random generator configured to generate the first pseudo-random generator sequence(see US 20150358151, You, para. 0323, where a pseudo-random sequence generator is configured to generate a load resistance for each individual data bit), or  30 wherein the control module comprises the first pseudo-random generator configured to generate the first pseudo-random generator sequence, and wherein the control module comprises a second pseudo-random generator configured to generate the second pseudo-random generator sequence.   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 5 the combination of Scheuerlein and You teach the encoder according to claim 1, - 27 -Attorney File No. 110971-9416.US01 wherein the control module is configured to link said input binary value to said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence by means of a Boolean operation in order to acquire a combination binary value(see US 20150358151, You, para. 0168, where input signals are converted into logic and mapped to output signals using a logic operator such as an XOR),  5 wherein the control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on the combination binary value(see US 20150358151, You, para. 0091 and 0170, where a control unit are constructed of logic gates configured to implement Boolean functions to map the input to output, wherein a memristor is configured to receive input bit values), 10wherein the control module is configured to apply the third input voltage to the switchable resistive element at the third point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence(see US 20150358151, You, fig. 9, where pseudo-random sequence generator[PRSG] generates a sequence of input binary values for switchable resistive elements).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 156 the combination of Scheuerlein and You teach the encoder according to claim 5, wherein the Boolean operation is a XOR operation or a XNOR operation(see US 20150358151, You, para. 0188, where resistive switches are programmed using XNOR logic).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 7 the combination of Scheuerlein and You teach the encoder according to claim 5,  20 wherein the control module is configured to apply the third input voltage to the switchable resistive element at the third point in time so that the third input voltage does not depend on said input binary value(see US 20150358151, You, para. 0042-044, where resistance switch may be programmed, in part, using a high voltage that is dependent on an analog portion) .  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
 
 	In regards to claim 258 the combination of Scheuerlein and You teach the encoder according to claim 1, wherein the control module is configured to apply the first input voltage to the switchable resistive element so that the first input voltage is either positive or negative depending on said input binary value(see US 20150358151, You, para. 0323, where a write voltage for the memristor can be + 7 V to change the state of the memristor, wherein the input may be encoded in binary), and  30 wherein the control module is configured to apply the second input voltage to the switchable resistive element so that the second input voltage is either positive or negative depending on said pseudo-random binary value of the plurality of pseudo- random binary values of the first binary pseudo-random data sequence(see US 20150358151, You, para. 0214, where a read operation entails applying a read voltage to the resistance switch, wherein the voltage may use a positive or negative read voltage), and  35 - 28 -Attorney File No. 110971-9416.US01 wherein the control module is configured to apply the third input voltage to the switchable resistive element so that the third input voltage is either positive or negative depending on said pseudo-random binary value of the plurality of pseudo- random binary values of the first binary pseudo-random data sequence or depending 5on said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence(see US 20150358151, You, para. 0018, 0019, and 0323, where a high, low, positive, and/or negative voltage may be applied for read/write operations, wherein a pseudo random sequence generator is used for the load resistance). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
  
 	In regards to claim 9 the combination of Scheuerlein and You teach the encoder according to claim 8, 10wherein the control module is configured to determine an amplitude of the first input voltage and/or of the second input voltage depending on a pseudo-random value of a third pseudo-random data sequence(see US 20150358151, You, para. 0293 and 0323, where a memristor circuit may be configured to determine a voltage amplitude and it dependency on frequency, wherein the voltage is based on a pseudo-random sequence generator).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 10 the combination of Scheuerlein and You teach the encoder according to claim 9, 15 wherein the control module is configured to determine one of three or more different amplitude values for the amplitude of the first input voltage and/or of the second input voltage depending on said pseudo-random value of the third pseudo-random data sequence(see US 20150358151, You, para. 0293 and 0323, where a memristor circuit  may be configured to determine a voltage amplitude and it dependency on frequency[i.e. plurality of voltages depending on frequency], wherein the voltage is based on a pseudo-random sequence generator).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281) 

	In regards to claim 11, the combination of Scheuerlein and You teach the encoder according to claim 10, wherein the control module comprises a third pseudo-random generator configured to generate the third pseudo-random generator sequence so that each pseudo- 25random value of the third pseudo-random data sequence adopts one of three or more different numeric values(see US 20150358151, You, fig. 8C, where a plurality of pseudo-random sequence generators[PRSG] generate a plurality of different pseudo-random sequences, wherein a MUX selects a PRSG output) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281) 

 	In regards to claim 12, the combination of Scheuerlein and You teach the encoder according to claim 1, 30wherein the control module comprises a multiplexer and lines, wherein the multiplexer is configured to connect the lines, wherein the control module is configured to apply the first input voltage, the second input voltage and the third input voltage to the switchable resistive element via the 35lines and via the multiplexer(see US 20100254175, Scheuerlein, para. 0066, where I/O multiplexer is used as part of the column control circuitry for the memory array).
  
 	In regards to claim 13, Scheuerlein teaches a decoder for decoding an input current of an input current signal by outputting an output binary value of a binary output data sequence, the decoder comprising: 
a control module(see US 20100254175, Scheuerlein, fig. 3, item 330, system control logic),  5 a switchable resistive element configured to either be in a first state or in a different second state depending on a first input voltage at a first point in time and depending on a second input voltage at a later second point in time(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time), and  
10a comparator(see US 20100254175, Scheuerlein, fig. 6A, comparator[486]),  	Scheuerlein does not teach wherein control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on a sample binary value of a plurality of sample binary values, 15 the control module is configured to apply the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence,  20 wherein the control module is configured to apply a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data 25sequence or depends on a pseudo-random binary value of a plurality of pseudo- random binary values of a second binary pseudo-random data sequence, and wherein the switchable resistive element is configured, upon applying the third input voltage at the third point in time, to provide an output current to the comparator so 30that said output current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state, wherein comparator is configured to perform a comparison between said output current and said input current, wherein the comparator is configured, depending on 35the comparison and said sample binary value, to determine said output binary value, and wherein the comparator is configured to output said output binary value 	However, You teaches wherein control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on a sample binary value of a plurality of sample binary values(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a first voltage input of -7V may set a first state of the memristor),  15 the control module is configured to apply the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence(see US 20150358151, You, para. 0323 and fig. 9, where resistive element, RL is supplied with input voltage generated from the pseudo random sequence generator[PRSG]),  20 wherein the control module is configured to apply a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data 25sequence or depends on a pseudo-random binary value of a plurality of pseudo- random binary values of a second binary pseudo-random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V and PRSG RL], wherein a first PRSG generates a voltage input), and wherein the switchable resistive element is configured, upon applying the third input voltage at the third point in time, to provide an output current to the comparator so 30that said output current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state(see US 20150358151, You, para. 0323 and fig. 9, where a HRS comparator is configured to provide an output in response to receiving input provided from the switchable resistive element[i.e. memristor] that is subjected to an input voltage that places the resistive element in an HRS state) , wherein comparator is configured to perform a comparison between said output current and said input current, wherein the comparator is configured, depending on 35the comparison and said sample binary value, to determine said output binary value, and wherein the comparator is configured to output said output binary value(see US 20150358151, You, para. 0323 and fig. 9, where an HRS comparator is configured to compare the output signal information received from the demodulated encoder and the input obtained from the resistive element component having a resistivity determined by a random sequence and generating an output).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 14, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the comparator is configured to determine said sample binary value as said 5output binary value and output the same if a magnitude of a difference between the output current and the said input current is smaller than a limit(see US 20100254175, Scheuerlein, para. 0084, where a comparator generates an output that is based on a comparison between a reference voltage and sensed voltage, wherein the sensed voltage is dependent on the difference between a reference current and cell current of the resistance switching element), wherein the comparator is configured to determine an inverted binary value of said sample binary value as said output binary value and output the same if a magnitude 10of a difference between the output current and said input current is larger than or equal to the limit(see US 20150358151, You, para. 0168, where a logic NOT gate to map an input to an output signal).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 15, the combination of Scheuerlein and You teach the decoder according to claim 13, 15wherein the switchable resistive element is configured, upon applying the third input voltage at the third point in time, to provide said output current to the comparator, so that said output current comprises a first output current value if the third input voltage comprises a first input voltage value and the switchable resistive element is 20in the first state(see US 20100254175, Scheuerlein, para. 0084, where a comparator compares the applied sensed voltage[e.g. 3rd input voltage] to a reference voltage and outputs a data signal[e.g. current], wherein the memory cell is in a particular state based on differences between a reference current and cell current), so that said output current comprises a second output current value that is larger than the first output current value if the third input voltage comprises a second input voltage value and the switchable resistive element is in the first state(see US 20100254175, Scheuerlein, para. 0084, where the memory cell is in a high resistive state when the memory cell current is less than a reference current), 25 so that said output current comprises a third output current value if the third input voltage comprises the first input voltage value and the switchable resistive element is in the second state(see US 20100254175, Scheuerlein, para. 0084, where the memory cell is in a low resistive state when the memory cell current is greater than a reference current), and  30so that said output current comprises a fourth output current value that is smaller than the third output current value if the third input voltage comprises the second input voltage value and the switchable resistive element is in the second state(see US 20100254175, Scheuerlein, para. 0013, where unselected control lines may be biased to a first voltage level. Selected control line may be biased to a second voltage level. Unselected control lines of a second type may be biased to a 3rd voltage level. A 4th voltage level biases a second type of selected control line. Wherein each voltage level implicitly has a respective current value. And where the 2nd voltage level is lower than a 1st voltage level; a third voltage level is lower the an 4th voltage level.), wherein the first output current value and the fourth output current value are equal 35or different, and wherein the second output current value and the third output current value are equal or different(see US 20100254175, Scheuerlein, para. 0084, where various currents are compared to a reference current to determine if the current(s) are different and to designate the state of the resistance switch element).
  
 	In regards to claim 16, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the switchable resistive element is a memristor(see US 20150358151, You, para. 0007, where memristor is a resistance element whose resistivity is voltage controlled).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 517, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the control module comprises a first pseudo-random generator configured to generate the first pseudo-random generator sequence(see US 20150358151, You, para. 0323, where a pseudo-random sequence generator is configured to generate a load resistance for each individual data bit), or  10wherein the control module comprises the first pseudo-random generator configured to generate the first pseudo-random generator sequence, and wherein the control module comprises a second pseudo-random generator configured to generate the second pseudo-random generator sequence.  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 1518, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the control module is configured to link said sample binary value to said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence by means of a Boolean operation in 20order to acquire a combination binary value(see US 20150358151, You, para. 0168, where input signals are converted into logic and mapped to output signals using a logic operator such as an XOR), wherein the control module is configured to apply the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on the combination binary value(see US 20150358151, You, para. 0091 and 0170, where a control unit are constructed of logic gates configured to implement Boolean functions to map the input to output, wherein a memristor is configured to receive input bit values),  25 wherein the control module is configured to apply the third input voltage to the switchable resistive element at the third point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence(see US 20150358151, You, fig. 9, where pseudo-random sequence generator[PRSG] generates a sequence of input binary values for switchable resistive elements).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
 
 	In regards to claim 19, the combination of Scheuerlein and You teach the decoder according to claim 18, wherein the Boolean operation is a XOR operation or a XNOR operation(see US 20150358151, You, para. 0188, where resistive switches are programmed using XNOR logic).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 3520, the combination of Scheuerlein and You teach the decoder according to claim 18, - 32 -Attorney File No. 110971-9416.US01 wherein the control module is configured to apply the third input voltage to the switchable resistive element at the third point in time so that the third input voltage does not depend on said sample binary value(see US 20150358151, You, para. 0042-044, where resistance switch may be programmed, in part, using a high voltage that is dependent on an analog portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
  
 	In regards to claim 521, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the control module is configured to apply the first input voltage to the switchable resistive element so that the first input voltage is either positive or negative depending on said input binary value(see US 20150358151, You, para. 0323, where a write voltage for the memristor can be + 7 V to change the state of the memristor, wherein the input may be encoded in binary),  10 wherein the control module is configured to apply the second input voltage to the switchable resistive element so that the second input voltage is either positive or negative depending on said pseudo-random binary value of the plurality of pseudo- random binary values of the first binary pseudo-random data sequence(see US 20150358151, You, para. 0214, where a read operation entails applying a read voltage to the resistance switch, wherein the voltage may use a positive or negative read voltage), and  15 wherein the control module is configured to apply the third input voltage to the switchable resistive element so that the third input voltage is either positive or negative depending on said pseudo-random binary value of the plurality of pseudo- random binary values of the first binary pseudo-random data sequence or depending 20on said pseudo-random binary value of the plurality of pseudo-random binary values of the second binary pseudo-random data sequence(see US 20150358151, You, para. 0018, 0019, and 0323, where a high, low, positive, and/or negative voltage may be applied for read/write operations, wherein a pseudo random sequence generator is used for the load resistance).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

 	In regards to claim 22, the combination of Scheuerlein and You teach the decoder according to claim 21, 25wherein the control module is configured to determine an amplitude of the first input voltage and/or of the second input voltage depending on a pseudo-random value of a third pseudo-random data sequence(see US 20150358151, You, para. 0293 and 0323, where a memristor circuit may be configured to determine a voltage amplitude and it dependency on frequency, wherein the voltage is based on a pseudo-random sequence generator). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
 
 	In regards to claim 23, the combination of Scheuerlein and You teach The decoder according to claim 22, 30 wherein the control module is configured to determine one of three or more different amplitude values for the amplitude of the first input voltage and/or of the second input voltage depending on said pseudo-random value of the third pseudo-random data sequence(see US 20150358151, You, para. 0293 and 0323, where a memristor circuit  may be configured to determine a voltage amplitude and it dependency on frequency[i.e. plurality of voltages depending on frequency], wherein the voltage is based on a pseudo-random sequence generator). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

	24. The decoder according to claim 23, - 33 -Attorney File No. 110971-9416.US01 wherein the control module comprises a third pseudo-random generator configured to generate the third pseudo-random generator sequence so that each pseudo- random value of the third pseudo-random data sequence adopts one of three or 5more different numeric values(see US 20150358151, You, fig. 8C, where a plurality of pseudo-random sequence generators[PRSG] generate a plurality of different pseudo-random sequences, wherein a MUX selects a PRSG output). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)  

 	In regards to claim 25, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein the control module comprises a multiplexer and lines, wherein the 10multiplexer is configured to connect the lines, wherein the control module is configured to apply the first input voltage, the second input voltage and the third input voltage to the switchable resistive element via the lines and via the multiplexer(see US 20100254175, Scheuerlein, para. 0066, where I/O multiplexer is used as part of the column control circuitry for the memory array).
  
 	In regards to claim 26, the combination of Scheuerlein and You teach the decoder according to claim 13, wherein each sample binary value of the plurality of sample binary values comprises the same binary value(see US 20150358151, You, fig. 8C, where the decoder generates a binary output that’s the same as the encoder input). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281) 

 	In regards to claim 27, the combination of Scheuerlein and You teach a system, comprising: 
an encoder according to claim 1 for encoding an input binary value of a binary input data sequence by generating an output current of an output current signal(see US 20150358151, You, fig. 8C, where an encoder portion encodes input data binary data), and  25 a decoder according to claim 13 for decoding an input current of an input current signal by outputting an output binary value of a binary output data sequence, wherein the decoder according to claim 13 is configured to use the output current 30generated by the encoder according to claim 1 as an input current and decode the same(see US 20150358151, You, fig. 8C, where a decoder portion decodes the data received from the decoder to generate data that is the same as the encoded portion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
 
 	In regards to claim 28, the combination of Scheuerlein and You teach the system according to claim 27, - 34 -Attorney File No. 110971-9416.US01 wherein the first binary pseudo-random data sequence of the encoder according to claim 1 and the first binary pseudo-random data sequence of the decoder according to claim 13 are the same(see US 20150358151, You, fig. 8C, where a decoder portion decodes the data received from the decoder to generate data that is the same as the encoded portion), 5wherein the second binary pseudo-random data sequence of the encoder according to claim 1 and the second binary pseudo-random data sequence of the decoder according to claim 13 are the same(see US 20150358151, You, fig. 8C, where the PRSG RL of the encoder is the same as the PRSG RL of the decoder), wherein the switchable resistive element of the encoder according to claim 1 and 10the switchable resistive element of the decoder according to claim 13 are configured, at the same first input voltage and at the same second input voltage, to both either be in the first state or to both either be in the second state(see US 20150358151, You, fig. 8C, where the PRSG V of the encoder is the same as the PRSG V of the decoder) , and wherein the switchable resistive element of the encoder according to claim 1 and 15the switchable resistive element of the decoder according to claim 13 are configured, upon applying the same third input voltage, to provide or output a same output current(see US 20150358151, You, fig. 8C and para. 0323, where the PRSG RL of the encoder is the same as the PRSG RL of the decoder, wherein the resistive elements, RL in the encoder/decoder and subjected to the same voltage, places the resistive element in the same resistive state and therefore, the same current).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)

  	In regards to claim 29, Scheuerlein teaches a method for encoding an input binary value of a binary input data sequence by 20generating an output current of an output current signal, wherein a switchable resistive element is configured to either be in a first state or in a different second state depending on a first input voltage at a first point in time and depending on a second input voltage at a later second point in time, the method comprising:  
25applying the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on said input binary value(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time); and 
upon applying the third input voltage at the third point in time, outputting said output 5current by the switchable resistive element so that said output current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state(see US 20100254175, Scheuerlein, para. 0012, where application of voltages between a first and second semiconductor region, causing a first storage element to change state to a first state, results in a current flow between a first and second semiconductor region);
 	Scheuerlein does not teach applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary 30value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence; 
applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said 35pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary - 35 -Attorney File No. 110971-9416.US01 value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence 	However, You teaches applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary 30value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a second voltage input of +7V may set a second state of the memristor such that the input may be binary encoded to represent a ‘0’ or a ‘1’. The state of the memristor may be switched using a bit sequence that may be generated by a pseudo-random sequence generator); 
applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said 35pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary - 35 -Attorney File No. 110971-9416.US01 value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V[e.g. 3rd input voltage] and PRSG RL], wherein a first PRSG generates a voltage input).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
.  
 	In regards to claim 30, Scheuerlein teaches a method for decoding an input current of an input current signal by outputting an 10output binary value of a binary output data sequence, wherein a switchable resistive element is configured to either be in a first state or in a different second state depending on a first input voltage at a first point in time and depending on a second input voltage at a later second point in time, the method comprising:  
15applying the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on a sample binary value of a plurality of sample binary values(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time); upon applying the third input voltage at the third point in time, providing an output current by the switchable resistive element so that said output current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state(see US 20100254175, Scheuerlein, para. 0012, where application of voltages between a first and second semiconductor region, causing a first storage element to change state to a first state, results in a current flow between a first and second semiconductor region),
 	Scheuerlein  does not teach applying the second input voltage to the switchable resistive element at the second 20point in time so that the second input voltage depends on a pseudo-random binary value of the plurality of pseudo-random binary values of a first binary pseudo- random data sequence; 
applying a third input voltage to the switchable resistive element at a third point in 25time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence;  30 
and  35 - 36 -Attorney File No. 110971-9416.US01performing a comparison between said output current and said input current, determining said output binary value depending on the comparison and on said sample binary value, and outputting said output binary value 	However, You teaches applying the second input voltage to the switchable resistive element at the second 20point in time so that the second input voltage depends on a pseudo-random binary value of the plurality of pseudo-random binary values of a first binary pseudo- random data sequence(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a second voltage input of +7V may set a second state of the memristor such that the input may be binary encoded to represent a ‘0’ or a ‘1’. The state of the memristor may be switched using a bit sequence that may be generated by a pseudo-random sequence generator); 
applying a third input voltage to the switchable resistive element at a third point in 25time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V[e.g. 3rd input voltage] and PRSG RL], wherein a first PRSG generates a voltage input);  30 
and  35 - 36 -Attorney File No. 110971-9416.US01performing a comparison between said output current and said input current, determining said output binary value depending on the comparison and on said sample binary value, and outputting said output binary value(see US 20150358151, You, para. 0323 and fig. 9, where an HRS comparator is configured to compare the output signal information received from the demodulated encoder and the input obtained from the resistive element component having a resistivity determined by a random sequence and generating an output). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
 
 	In regards to claim 531, Scheuerlein teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding an input binary value of a binary input data sequence by generating an output current of an output current signa, wherein a switchable resistive element is configured to either be in a first state or in a different second state depending on a first input voltage at a first point in time and depending 10on a second input voltage at a later second point in time, the method comprising: 
applying the first input voltage to the switchable resistive element at the first point in time so that the first input voltage depends on said input binary value(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time); and 
upon applying the third input voltage at the third point in time, outputting said output current by the switchable resistive element so that said output current depends on the third input voltage and depends on whether the switchable resistive element is 30in the first state or in the second state, when said computer program is run by a computer(see US 20100254175, Scheuerlein, para. 0012, where application of voltages between a first and second semiconductor region, causing a first storage element to change state to a first state, results in a current flow between a first and second semiconductor region);  
 	Scheuerlein does not teach 15applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence;  
20applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- 25random data sequence; 	However, You teaches applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a first binary pseudo-random data sequence(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a second voltage input of +7V may set a second state of the memristor such that the input may be binary encoded to represent a ‘0’ or a ‘1’. The state of the memristor may be switched using a bit sequence that may be generated by a pseudo-random sequence generator);  
20applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- 25random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V[e.g. 3rd input voltage] and PRSG RL], wherein a first PRSG generates a voltage input)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)
. 
  	In regards to claim 32, Scheuerlein teaches a non-transitory digital storage medium having a computer program stored thereon 35to perform the method for decoding an input current of an input current signal by outputting an output binary value of a binary output data sequence, wherein a switchable resistive element is configured to either be in a first state or in a different - 37 -Attorney File No. 110971-9416.US01 second state depending on a first input voltage at a first point in time and depending on a second input voltage at a later second point in time, the method comprising: 
applying the first input voltage to the switchable resistive element at the first point in 5time so that the first input voltage depends on a sample binary value of a plurality of sample binary values(see US 20100254175, Scheuerlein, para. 0050, where resistance switching element may be switchable between two states upon application of a first voltage and a subsequent second voltage, wherein the switching between a first state and a second state, implicitly, occurs over a period of time);  	upon applying the third input voltage at the third point in time, providing an output current by the switchable resistive element so that said output current depends on the third input voltage and depends on whether the switchable resistive element is in the first state or in the second state(see US 20100254175, Scheuerlein, para. 0012, where application of voltages between a first and second semiconductor region, causing a first storage element to change state to a first state, results in a current flow between a first and second semiconductor region),
 	Scheuerlein does not teach applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary 10value of the plurality of pseudo-random binary values of a first binary pseudo- random data sequence; 
applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said 15pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence;  
20and  25performing a comparison between said output current and said input current, determining said output binary value depending on the comparison and on said sample binary value, and outputting said output binary value, when said computer program is run by a computer 	However, You teaches applying the second input voltage to the switchable resistive element at the second point in time so that the second input voltage depends on a pseudo-random binary 10value of the plurality of pseudo-random binary values of a first binary pseudo- random data sequence(see US 20150358151, You, para. 0007 and 0323, where a memristor’s resistance is determined via application of a voltage value, wherein a second voltage input of +7V may set a second state of the memristor such that the input may be binary encoded to represent a ‘0’ or a ‘1’. The state of the memristor may be switched using a bit sequence that may be generated by a pseudo-random sequence generator); 
applying a third input voltage to the switchable resistive element at a third point in time after the second point in time so that the third input voltage depends on said 15pseudo-random binary value of the plurality of pseudo-random binary values of the first binary pseudo-random data sequence or depends on a pseudo-random binary value of a plurality of pseudo-random binary values of a second binary pseudo- random data sequence(see US 20150358151, You, para. 0007, 0323, and fig. 8C, where a memristor’s resistance is determined via application of the output from a plurality of PRSGs[pseudo-random sequence generator- PRSG V[e.g. 3rd input voltage] and PRSG RL], wherein a first PRSG generates a voltage input);  
20and  25performing a comparison between said output current and said input current, determining said output binary value depending on the comparison and on said sample binary value, and outputting said output binary value, when said computer program is run by a computer(see US 20150358151, You, para. 0323 and fig. 9, where an HRS comparator is configured to compare the output signal information received from the demodulated encoder and the input obtained from the resistive element component having a resistivity determined by a random sequence and generating an output).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scheuerlein with the teaching of You because a user would have been motivated to provide data protection when processing data using the memory cell, taught by Scheuerlein, by employing cryptographic algorithm, taught by You, in order to protect data from unauthorized access(see You, para. 0281)



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438